Exhibit 10.5

ATLAS AIR WORLDWIDE HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, dated as of March 8, 2018 (the
“Agreement”), is between Atlas Air Worldwide Holdings, Inc. (the “Company”), a
Delaware corporation, and William J. Flynn (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
2016 Incentive Plan (the “Plan”) as of March 8, 2018 (the “Date of Grant”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1.Award of Restricted Stock Units.  Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference and subject to the other
provisions of this Agreement, the Employee is hereby awarded 36,832 restricted
stock units (“Restricted Stock Units”), which constitute the right to receive,
without payment by the Employee therefor, (i) 36,832 shares of Stock (the “Unit
Delivered Shares”), and (ii) the right to receive, without payment by the
Employee therefor, additional shares of Stock on the same basis as the Unit
Delivered Shares, equal in value (determined as hereafter provided) to the
dividends, if any, which would have been paid with respect to the shares of
Stock underlying the Unit Delivered Shares had such Unit Delivered Shares been
issued to the Employee on the Date of Grant (the “Deferred Dividend Shares”), in
each case subject to the terms and conditions of the Plan and those set forth
herein.  For purposes of clause (ii) of the immediately preceding sentence, the
number of Deferred Dividend Shares with respect to any dividend shall be
calculated as of the date on which the dividend is paid to holders of
Stock.  For the avoidance of doubt, no shares of Stock (including Deferred
Dividend Shares) shall be payable in respect of the Unit Delivered Shares if the
Unit Delivered Shares are forfeited, and no Deferred Dividend Shares shall be
payable in respect of any dividend for which the record date falls on or after
the date on which the Employee or other person entitled to the Unit Delivered
Shares becomes the record owner of such shares of Stock for dividend record-date
purposes. If the number of shares of Stock (including Deferred Dividend Shares)
deliverable with respect to the Restricted Stock Units includes a fractional
share, the value of such fractional share (determined as of the trading day
immediately preceding the delivery date described in Section 2(d) below) shall
be payable in cash in lieu of such fractional share.  Except as otherwise
expressly provided, all terms used herein shall have the same meaning as in the
Plan.

The Unit Delivered Shares and the Deferred Dividend Shares are collectively
referred to herein as the “Award” or “this award.”

2.Vesting of Award; Delivery of Stock, Termination of Employment.  Unless
otherwise provided by the Committee, the Award under this Agreement shall be
subject to the vesting schedule in this Section 2.

(a)Vesting; Delivery of Shares.

(1)Subject to the following provisions of this Section 2 and the other terms and
conditions of this Agreement, the Award shall become vested (meaning that the
Employee

 

--------------------------------------------------------------------------------

 

shall be entitled to receive a certain number of shares of Stock as provided in
Section 2(a)(3) or Section 2(c)) on the basis of one Restricted Stock Unit to
one share of Stock, and any related Deferred Dividend Shares shall become vested
only upon the vesting of the underlying Restricted Stock Unit.  The Award will
vest in three annual installments as follows:

12,277 Restricted Stock Units shall vest on March 8, 2019;

12,277 Restricted Stock Units shall vest on March 8, 2020; and

12,278 Restricted Stock Units shall vest on March 8, 2021.

(2)Except as provided in Section 2(b) and 2(c) below, in the event of
termination of the Employee’s Employment prior to the applicable date above, all
unvested Restricted Stock Units shall immediately and automatically terminate
and be forfeited (and no shares of Stock in respect of such Award that have not
previously vested shall thereafter be issued).

(3) Subject to Section 2(d) below, shares of Stock will be delivered as soon as
reasonably practicable following a vesting date described above, but no later
than December 31 of the year in which such vesting date occurs.

(b)Death, Disability or Retirement.

(1)In the event of death or termination by the Company of the Employee’s
Employment by reason of the Employee’s Disability (as defined below) occurring
after the date hereof and before the occurrence of a Change in Control of the
Company (as defined below), the Award shall become immediately and fully vested
and shares of Stock will be delivered, subject to Section 2(d), as soon as
practicable following such death or termination of Employment by reason of the
Employee’s Disability, but no later than December 31 of such year.  For purposes
of this Agreement, a termination of Employment shall be deemed to be by reason
of “Disability” if immediately prior to such termination of Employment, the
Employee shall have been continuously disabled from performing the duties
assigned to the Employee for a period of not less than six consecutive calendar
months, in which case such Disability shall be deemed to have commenced on the
date following the end of such six consecutive calendar month period.

(2)In the event of a termination of Employment by reason of the Employee’s
Retirement (as defined below) occurring after the date hereof and before the
occurrence of a Change in Control of the Company, the Award shall become
immediately and fully vested and shares of Stock will be delivered as soon as
practicable following such Retirement, but in any event no later than December
31 of such year.  For purposes of this Agreement, “Retirement” shall mean a
termination of the Employee’s Employment with the Company for any reason other
than Cause on or after the Employee’s attainment of age sixty (60) and ten (10)
years of service with the Company; provided, however, that a voluntary
resignation from Employment shall not be considered Retirement for purposes of
this Agreement unless (1) the Employee shall have given not less than six (6)
months’ advance written notice of such proposed retirement to the Chair of the
Board (or such lesser period of notice as may be determined by the Board) and
(2) a majority of the members of the Board (disregarding the Employee’s
membership on the Board

2

--------------------------------------------------------------------------------

 

for these purposes) has approved such proposed retirement as a Retirement
entitling the Employee to vesting under this Section 2(b)(2) or Section 2(c)(1),
as applicable.

(c)Change in Control.

(1)Immediately following a Change in Control of the Company, unless in
connection therewith this Award is assumed (or a substitute award granted)
pursuant to Section 7(a)(1) of the Plan, this Award, if then outstanding, shall
vest in full and shares of Stock shall be delivered or paid to the Employee,
subject to Section 2(d) below, within ten (10) days following the earlier of (x)
the applicable vesting dates described in Section 2(a) above and (y) a Change in
Control Termination that occurs before the last vesting date specified in
Section 2(a).  Notwithstanding the immediately preceding sentence, if in
connection with the Change in Control of the Company, this Award is assumed (or
a substitute award granted) pursuant to Section 7(a)(1) of the Plan, this Award
shall continue to vest pursuant to its terms and shares of Stock will be
delivered or paid to the Employee, subject to Section 2(d) below, within ten
(10) days following the applicable vesting dates described in Section 2(a)
above, except that upon a Change in Control Termination before the occurrence of
the last vesting date specified in Section 2(a) above, this Award will become
fully vested immediately prior to the Change in Control Termination and the
corresponding shares of Stock shall be delivered or paid to the Employee,
subject to Section 2(d) below, within ten (10) days following the Change in
Control Termination.  

(2)Definitions.  For purposes of this Agreement, the following definitions shall
apply:

 

(a)

“Cause” means (i) the Employee’s refusal or failure (other than during periods
of illness or disability) to perform the Employee’s material duties and
responsibilities to the Company or its subsidiaries, (ii) the conviction or plea
of guilty or nolo contendere of the Employee in respect of any felony, other
than a motor vehicle offense, (iii) the commission of any act which causes
material injury to the reputation, business or business relationships of the
Company or any of its subsidiaries including, without limitation, any breach of
written policies of the Company with respect to trading in securities, (iv) any
other act of fraud, including, without limitation, misappropriation, theft or
embezzlement, or (v) a violation of any applicable material policy of the
Company or any of its subsidiaries, including, without limitation, a violation
of the laws against workplace discrimination.

 

(b)

“Change in Control Termination” means the termination of an Employee’s
Employment following a Change in Control of the Company (i) by the Company and
its subsidiaries not for Cause, (ii) by the Employee for Good Reason, (iii) by
reason of the Employee’s death or Disability or (iv) by reason of the Employee’s
Retirement which is approved by a majority of the members of the Board
(disregarding the Employee’s membership on the Board for these purposes) in
accordance with Section 2(b)(2) hereof.

3

--------------------------------------------------------------------------------

 

 

(c)

“Change in Control of the Company” means a “change in control event” (as that
term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) with
respect to the Company, which generally will include the following events,
subject to such additional rules and requirements as may be set forth in the
Treasury Regulations and related guidance: (i) a transfer or issuance of stock
of the Company, where stock in the Company remains outstanding after the
transaction, and one person, or more than one person acting as a group (as
determined under the Treasury Regulations), acquires ownership of stock in the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company (however, if a person or group is considered to own more than 50% of
the total fair market value or 30% of the total voting power of the stock of the
Company, the acquisition of additional stock by the same person or group will
not be considered a change in control for purposes of this Section 2(c)); (ii)
the acquisition by a person or group, during the 12-month period ending on the
date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% or more of the
total voting power of the Company), then the acquisition of additional control
will not be considered a change in control for purposes of this Section 2(c));
(iii) the replacement of a majority of members of the Company’s Board of
Directors during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
before the appointment or election; or (iv) the acquisition by a person or
group, during the 12-month period ending on the date of the most recent
acquisition by such person or group, of assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all the assets of the Company, as determined under the Treasury
Regulations (however, a transfer of assets to certain related persons, as
provided under the Treasury Regulations, or to an entity that is controlled by
the shareholders of the Company immediately after the transfer, will not be
considered a change in control for purposes of this Section 2(c)).

 

(d)

“Good Reason”  means (i) a material reduction in the Employee’s duties and
responsibilities from those of the Employee’s most recent position with the
Company, (ii) a reduction of the Employee’s aggregate salary, benefits and other
compensation (including any incentive opportunity) from that which the Employee
was most recently entitled during Employment other than in connection with a
reduction as part of a general reduction applicable to all similarly-situated
employees of the Company, or (iii) a relocation of the Employee to a position
that is located greater than 40 miles from the location of such Employee’s most
recent principal location of Employment with the Company; provided, however,
that the

4

--------------------------------------------------------------------------------

 

 

Employee will be treated as having resigned for Good Reason only if he or she
provides the Company with a notice of termination within 90 days of the initial
existence of one of the conditions described above, following which the Company
shall have 30 days from the receipt of the notice of termination to cure the
event specified in the notice of termination and, if the Company fails to so
cure the event, the Employee must terminate his or her Employment not later than
30 days following the end of such cure period.

(d)Delivery of Shares.  Subject to the terms of this Agreement and satisfaction
of any withholding tax liability pursuant to Section 5 hereof, when shares of
Stock are delivered, the Company shall deliver to the Employee a certificate or
shall credit the Employee’s account so as to evidence the number of shares of
Stock, if any, to which the Employee is entitled hereunder, as calculated in
accordance with this Section 2.

3.Transfer.  Any shares of Stock that are delivered pursuant to Section 2(d) may
be sold, assigned, pledged, hypothecated, encumbered, or transferred or disposed
of in any other manner, in whole or in part, only in compliance with the terms,
conditions and restrictions as set forth in the governing instruments of the
Company, applicable federal and state securities laws or any other applicable
laws or regulations and the terms and conditions hereof.  This award itself
shall not be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part.

4.Expenses of Issuance of Stock. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay, and indemnify
the Employee from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or other charges imposed by any governmental body, agency
or official (other than taxes) by reason of the issuance of the Stock underlying
the Award.

5.Tax Withholding.  No shares or cash will be issued or paid under this Award
until the Employee pays (or makes provision acceptable to the Company for the
prompt payment of) an amount sufficient to allow the Company to satisfy its tax
withholding obligations, as determined by the Company. To this end, the Employee
shall either:

 

(a)

pay the Company the amount of tax to be withheld (including through payroll
withholding if the Company determines that such payment method is acceptable),

 

(b)

deliver to the Company other shares of Stock  owned by the Employee prior to
such date having a fair market value, as determined by the Committee, not less
than the amount of the withholding tax due, which either have been owned by the
Employee for more than six (6) months or were not acquired, directly or
indirectly, from the Company,

 

(c)

make a payment to the Company consisting of a combination of cash and such
shares of Stock, or

5

--------------------------------------------------------------------------------

 

 

(d)

request that the Company cause to be withheld a number of vested shares of Stock
having a then-fair market value sufficient to discharge required federal, state
and local tax withholding.

In no event shall the payment or withholding of taxes be made later than the end
of the payment period prescribed in Section 2(d).  In the event the Employee
fails to timely pay or timely elect withholding of taxes in the manner described
in Section 5(a), (b), (c) or (d), the Company reserves the right to withhold
cash or a number of vested shares of Stock having a then fair market value
sufficient to discharge required federal, state and local tax withholding.

6.Section 409A of the Code.  Awards granted pursuant to this Agreement are
intended to be exempt from, or comply with, the requirements of Section 409A of
Code and guidance issued thereunder and shall be construed
accordingly.  Notwithstanding anything to the contrary in this Agreement, if at
the time of the Employee’s termination of Employment, the Employee is a
“specified employee,” as defined below, any and all amounts payable under this
Agreement on account of such separation from service that constitute deferred
compensation and would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six (6) month period or, if earlier, upon
the Participant’s death; except (i) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Section 1.409A-1(b)
of the Treasury Regulations, as determined by the Company in its reasonable good
faith discretion or (ii) other amounts or benefits that are not subject to the
requirements of Section 409A.  For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury Regulations after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by the Atlas to
be a specified employee under Section 1.409A-1(i) of the Treasury
Regulations.  Notwithstanding anything to the contrary in this Agreement,
neither the Company, nor any subsidiary, nor the Committee, nor any person
acting on behalf of the Company, any subsidiary, or the Committee, shall be
liable to the Employee or to the estate or beneficiary of the Employee by reason
of any acceleration of income, or any additional tax, asserted by reason of the
failure of this Agreement or any payment hereunder to satisfy the requirements
of Section 409A of the Code or by reason of Section 4999 of the Code.

7.References.  References herein to rights and obligations of the Employee shall
apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

8.Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

6

--------------------------------------------------------------------------------

 

Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, New York 10577
Attention: General Counsel

If to the Employee:

At the Employee’s most recent address
shown on the Company’s corporate records,
or at any other address which the Employee
may specify in a notice delivered to the
Company in the manner set forth herein.

9.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.

10.Rights of a Stockholder.  The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares.  Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of Stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of Stock
so delivered, the Employee shall have the rights of a stockholder, including,
but not limited to, the right to vote and to receive dividends.

11.No Right to Continued Employment.  This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.

12.Provisions of the Plan.  This Agreement and the awards and grants set forth
herein shall be subject to and shall be governed by the terms set forth in the
Plan, a copy of which has been furnished to the Employee and which is
incorporated by reference into this Agreement.  In the event of any conflict
between this Agreement and the Plan, the Plan shall control.

13.Counterparts.  This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Unit
Agreement as of the date first above written.

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

By:          

 

Name:

Adam R. Kokas

 

Title:

Executive Vice President & General Counsel

EMPLOYEE

 

 

 

 

William J. Flynn

 

 